932 So.2d 1152 (2006)
Jose Alberto BLANCO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-684.
District Court of Appeal of Florida, Third District.
June 21, 2006.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Michele Samaroo, Assistant Attorney General, for appellee.
Before GERSTEN, FLETCHER and WELLS, JJ.
WELLS, J.
Jose Alberto Blanco appeals from a conviction for attempted burglary of an occupied dwelling claiming ineffective assistance of counsel. We affirm the conviction without prejudice to his raising this argument in a timely rule 3.850 post-conviction motion where a full record regarding this issue may be made. See Bruno v. State, 807 So.2d 55, 63 (Fla.2001) (stating that "a claim of ineffectiveness generally can be raised in a rule 3.850 motion but not on direct appeal"); Corzo v. State, 806 So.2d 642, 645 (Fla. 2d DCA 2002)(confirming that "[b]ecause of the strict rules limiting claims for ineffective assistance of counsel on direct appeal, the appellate courts typically reject the issue as both premature and requiring evidence beyond the appellate record").
Affirmed.